NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Smith on July 21, 2021.
The application has been amended as follows: 

receiving a request for creation of the personal page by the first user;
causing display of the personal page using layout information,
wherein the layout information comprises one or more page element identifiers and one or more region identifiers; 
assigning a location in at least one region of the personal page to one or more page elements based on the one or more page element identifiers and the one or more region identifiers;
storing the layout information in a cache to reduce access time during subsequent requests by the first user to access the personal page;
receiving a request for a first modification provided by the second user to a first page element of the one or more page elements;
causing display of the first modification provided by the second user to the first page element on the personal page;
receiving a request for a second modification from the second user to modify a second page element of the one or more page elements of the personal page;
accessing permission information of the personal page;
accessing second user relationship information;
determining that the second user is not a trusted user for the second modification by comparing the second user relationship information with the permission information;
denying the request from the second user for the second modification of the second page element of the one or more page elements based on the comparison of the second user relationship information with the permission information; and
causing the personal page to display [[of]] a revision history element to one or more users other than the first user, the revision history element comprising a revision history log of modifications made by users to the first page element including the first modification by the second user.

44.	(Cancelled).

45.	(Currently Amended) The computerized method of claim 43, causing display of a private personal page displaying the revision history element, wherein the revision history element is displayed privately and only the first user may view the revision history element.


receiving a request for creation of the personal page by the first user;
causing display of the personal page using layout information,
wherein the layout information comprises one or more page element identifiers and one or more region identifiers; 
assigning a location in at least one region of the personal page to one or more page elements based on the one or more page element identifiers and the one or more region identifiers;
storing the layout information in a cache to reduce access time during subsequent requests by the first user to access the personal page;
receiving a request for a first modification provided by the second user to a first page element of the one or more page elements;
causing display of the first modification provided by the second user to the first page element on the personal page;
receiving a request for a second modification from the second user to modify a second page element of the one or more page elements of the personal page;
accessing permission information of the personal page;
accessing second user relationship information;
determining that the second user is not a trusted user for the second modification by comparing the second user relationship information with the permission information;
denying the request from the second user for the second modification of the second page element of the one or more page elements based on the comparison of the second user relationship information with the permission information; and
causing the personal page to display [[of]] a revision history element to one or more users other than the first user, the revision history element comprising a revision history log of modifications made by users to the first page element including the first modification by the second user.

51.	(Cancelled) 

52.	(Currently Amended) The media of claim 50, wherein the computer-executable instruction are further executed to perform the step of causing display of a private personal page displaying the revision history element, wherein the revision history element is displayed privately and only the first user may view the revision history element.

a data store;
a first computer;
a second computer;
at least one processor; and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the at least one processor, perform a method of creating and presenting the personal page to the first user and providing permissions to the second user to modify the personal page, the method comprising the steps of:
receiving, by the first computer, a request for creation of the personal page by the first user;
causing, by the first computer, display of the personal page using layout information,
wherein the layout information comprises one or more page element identifiers and one or more region identifiers;
assigning a location in at least one region of the personal page to one or more page elements based on the one or more page element identifiers and the one or more region identifiers;
storing the layout information in a cache to reduce access time during subsequent requests by the first user to access the personal page;
receiving, by the second computer, a request for a first modification provided by the second user to a first page element of the one or more page elements;
causing, by the first computer, display of the first modification provided by the second user to the first page element on the personal page;
receiving, by the second computer, a request for a second modification from the second user to modify a second page element of the one or more page elements of the personal page;
accessing permission information of the personal page;
accessing second user relationship information;
determining that the second user is not a trusted user for the second modification by comparing the second user relationship information with the permission information;
denying the request from the second user for the second modification of the second page element of the one or more page elements based on the comparison of the second user relationship information with the permission information; and
the personal page to display [[of]] a revision history element to one or more users other than the first user, the revision history element comprising a revision history log of modifications made by users to the first page element including the first modification by the second user.

57.	(Cancelled) 

58.	(Currently Amended) The system of claim 56, wherein the computer-executable instruction are further executed to perform the step of causing display of a private personal page displaying the revision history element, wherein the revision history element is displayed privately and only the first user may view the revision history element.
REASONS FOR ALLOWANCE
Claims 40-43,45-50,52-56 and 58-59 are allowed as amended above.
The following is an examiner’s statement of reasons for allowance.
Prior to the Examiner’s Amendment, the claims read on embodiments of U.S. Patent No. 7,756,895 (“Emigh”) as combined with other prior art cited throughout this prosecution history. Inter alia, Emigh taught the claimed revision history element and all of its features prior to the claimed invention via Emigh’s “quarantine” feature described in the last Office Action.
Therefore, in order to comply with the obviousness requirement of 35 U.S.C. § 103(a) of the Patent Act, the Examiner’s Amendment narrows the scope of the claimed invention such that, unlike Emigh, the claimed revision history element is displayed as one of the modules on the personal page itself, including when the first computer displays the personal page to one or more users other than the first user. 
The general concept of allowing users other than the first user to see elements on the personal page was also known prior to the claimed invention for reasons given during the course of prosecution. However, the Applicant raises a strong argument as to why one of ordinary skill in the art would not have applied this general concept to Emigh’s quarantine page/functionality:

The Examiner agrees, and therefore, the Examiner’s Amendment to claims 40, 48, and 52 renders them nonobvious. Dependent claims 44, 51, and 57 would have failed to further limit their respective parent claims after the amendment, and are therefore canceled to comply with 35 U.S.C. § 112, fourth paragraph. Note that a mere roll-up of dependent claims 44, 51, and 57 would not have been sufficient to render the claims allowable because there is a significant question as to whether the scope of the phrase “viewable by other users” sufficiently describes the act of causing the revision history element to be displayed to other users. By way of example only, a revision history element might be “viewable by other users” merely by the other users looking over the first user’s shoulder.
Dependent claims 45, 52, and 57 would have been made indefinite by virtue of contradicting with the amendment to their respective parent claims, and therefore, they have been amended to clarify that making the revision history private is a separate operation from when it was displayed publically.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142